REASONS FOR ALLOWANCE
1.	Claims 1, 2, 4 – 6, 8, 10 – 13, 15 – 18, and 20 – 25 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Applicants amend independent claims 1, 10 and 18 to incorporate features similar to the allowable subject matter as recited in claim 19.
Huang-Fu et al. (US Pub. No. 2018/0132141), in the same field of endeavor as the present invention, disclose a base station transmits information related to IP Multimedia Subsystem (IMS) to a user equipment (UE) in a Next Generation (NG) serving cell connected to a 5G core network. The information indicates IMS voice over PS session is supported over a 5G system (5GS). The base station receives an IMS call indication from an IMS server via the 5GC. The base station determines whether IMS voice over PS session is supported over the NG serving cell with a predefined QoS requirement. The base station sends a handover command to the UE if the current NG serving cell does not support IMS VoPS. The UE is handover from the current NG serving cell to a target cell that supports IMS VoPS (para. 0008).  However, Huang-Fu et al. do not disclose the claimed features of claims 1, 10 and 18 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1, 2, 4 – 6, 8, 10 – 13, 15 – 18, and 20 – 25.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473